DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered as follows.
Applicant argues that the objections to the drawing should not be maintained in view of the amendments. This argument is persuasive in view of the amendments. Therefore, the objections are not maintained. 
Applicant argues that the rejections for claims 8 and 23 under 35 USC 112(d) should not be maintained in view of the amendments. This argument is persuasive in view of the amendments. Therefore, the rejections are not maintained.
Applicant argues that the rejections under 35 USC 103 for claim 1, 6, 9-15, 20-22 should not be maintained in view of the amendments in that “Kostrzewski in view of Malackowski fail to teach the combination of claimed features.” Also, Applicant argues that the rejections under 35 USC 103 for claim 2, 3, 5, 16, 17, and 19 should not be maintained in view of the amendments to the claims and to the independent claims.  However, the Applicants argument is moot due to the amendments causing new grounds of rejection.
Claim Objections
Claim 3 objected to because of the following informalities:  Claim 3 reads “subtracting an internal and an internal torque.” Suggest changing to “subtracting an internal force and an internal torque.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8-15, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski (US 20150100066 A1) in view of Malackowski (US 20160202134 A1) in further view of Hourtash (US 9468501 B2) in further view of Pandya (US 9439556 B2).
In Claim 1, Kostrzewski teaches An automated positioning system, the system comprising: ([0013] automatic or semi-automatic re-registration of position of the end-effector)) a multi-joint positioning arm having a distal end (Figure 12), the multi-joint positioning arm comprising a plurality segments and a plurality of joints ([0074] the surgical robot 102 includes a robotic arm comprising joints), determine a drive velocity for moving each end effector of the plurality of end effectors, based on at least one of the external force and the external torque, according to a selected available control mode of a plurality of available control modes; ([0026] the end-effector is configured to move at a predetermined measured pace upon application and detection of user force applied to the end-effector in excess of the predetermined minimum force and the predetermined measured pace is an initially very slow velocity, gradually increasing in a controlled manner to a greater velocity. [0087] robot controller controls the actuator 318. [0106] the actuator 318 moves the end effector 314 at a constant velocity. As described above, the surgical tool position may be moved along the trajectory and the configuration of the robotic arm may be changed without changing the trajectory of the surgical tool (e.g. using axis rotation mode and axis insertion mode)).
Kostrzewski fails to teach, but Malackowski teaches each end effector of the plurality of end effectors comprising a handle (Fig. 1 element 22 end effector element 36 gripping portion Fig. 2 element 122 end effector element 136 gripping portion Fig. 3 element 242 end effector element 236 gripping portion), and each end effector coupled with the distal end of the positioning arm; (Fig. 1-3 element 14 robot arm elements 22, 122, and 242 end effector) a plurality of force-moment sensors (FMSs) coupled with the plurality of end effectors; (Fig. 1-3 element 142, 142, and 242 force/torque sensor elements 22, 122, and 242 end effector) and a controller in communication with the positioning arm and the plurality of FMSs, the controller configured to: determine, using signals from each FMS of the plurality of FMSs, at least one of an external force and an external torque applied to each end effector of the plurality of end effectors; ([0003] a controller regulates movement of the arm to position the tool with a high degree of accuracy at the surgical site. [0004] the force/torque sensor monitors forces and torques that are applied to the tool. Signals output by the force/torque sensor are received by the controller.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Kostrzewski with the teachings of Malackowski because it facilitates having end effectors at the end of robotic arm coupled with handles and force/torque sensors.
Kostrzewski fails to teach, but Hourtash teaches each joint of the plurality of joints independently movable; (Col 16 Lines 16-20 FIGS. 7A-12C, which illustrate examples of such joints, which may each be used independent of one another or used in combination, in any of the exemplary manipulator arms described herein.) calculate at least one joint movement of the positioning arm for moving each end effector of the plurality of end effectors according to the drive velocity, whereby at least one calculated joint movement is provided; (Col 6 Lines 31-36 The system further includes a processor having a controller coupling the input to the manipulator arm and configured to calculate a movement of the plurality of joints in response to a user input command by calculating weighted joint velocities that effect the desired end effector movement.) and cause the positioning arm to move according to the at least one calculated joint movement, wherein each joint of the plurality of joints is independently moved to effect an overall movement of the positioning arm. (Col 3 Lines 31-39 A robotic surgical system in accordance with the present invention typically includes a manipulator arm supporting a robotic surgical instrument and a processor to calculate coordinated joint movements for manipulating an end effector of the instrument. The joints of the robotic manipulators supporting the end effectors allow the manipulator to move throughout a range of different configurations for a given end effector position and/or a given pivot point location. Col 16 Lines 16-20 FIGS. 7A-12C, which illustrate examples of such joints, which may each be used independent of one another or used in combination, in any of the exemplary manipulator arms described herein.) 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Kostrzewski with the teachings of Hourtash because it facilitates having a controller coupled to the arm calculate movement of the independently moveable joints by calculating the joint velocities that effect the end effectors movement.
Kostrzewski fails to teach, but Pandya teaches a plurality of end effectors configured to couple with a plurality of distinct imaging systems to enable switching among a plurality of distinct imaging modes (Col 2 Lines 14-17 The system may include a first robot having a surgical tool mounted as an end effector and a second robot having a camera mounted as an end effector. Fig. 20 control modes for the camera) 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Kostrzewski with the teachings of Pandya because it facilitates having one end effector having a camera with control modes.
In Claim 6, Kostrzewski teaches wherein the controller is further configured to implement a safety feature, and wherein the controller is further configured to: determine whether at least one of a force and a torque incident at the end effector at least one of meets and exceeds a predefined threshold; ([0109] In some implementations, the tool navigation control 334 communicates with a sensor that detects forces (i.e., forces and/or torques) applied to the manipulator 320 and the tool navigation control 334 determines whether the force exceeds a predetermined minimum force.) determine whether the drive velocity should be zero, based on whether at least one the force and the torque incident at the end effector at least one of meets and exceeds the predefined threshold; and cause the positioning arm to stop all joint movements. ([0109] In some implementations, the predetermined minimum force may be zero. [0091] supervisory interlock system 356 is a processor that controls the firmware of surgical robot 304 to cause all hardware components of surgical robot 304 to stop moving and lock into their current position. Supervisory interlock system 356 may receive an indication that an anomaly in the surgical process has occurred from anomaly detection module 336.)
In Claim 8, Kostrzewski fails to teach, but Malackowski teaches wherein the FMS is coupled with the handle of the end effector. (Fig. 2 element 142 force/torque sensor coupled to element 136 the gripping portion)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Kostrzewski with the teachings of Malackowski because it facilitates having a gripping portion coupled to the force/torque sensor of the end effector.
In Claim 9, Kostrzewski fails to teach, but Malackowski teaches wherein the FMS is coupled with the end effector at a location between the distal end of the positioning arm and the handle of the end effector. (Figure 1 element 42 force/torque sensor coupled to element 22 end effector between the distal end of arm and the gripping portion element 36 of the end effector)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Kostrzewski with the teachings of Malackowski because it facilitates having force/torque sensor coupled to end effector between the distal end of arm and the gripping portion of the end effector.
In Claim 10, Kostrzewski fails to teach, but Malackowski teaches wherein the FMS is coupled with the end effector between the distal end of the positioning arm and the end effector. (Figure 1 element 42 force/torque sensor coupled with element 22 end effector between the distal end of arm and the end effector)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Kostrzewski with the teachings of Malackowski because it facilitates having force/torque sensor coupled with end effector between the distal end of arm and the end effector.
In Claim 11, Kostrzewski teaches further comprising a plurality of tracking markers coupled with the positioning arm or the end effector ([0107] Tracking module 330 may identify the markers from images received from tracking detector 352 and identify that these markers are attached to the patient and to the surgical tool and accordingly, track the patient position and surgical tool position.), wherein the controller is further configured to: receive tracking information from a navigation system, the tracking information representing a tracked position and a tracked orientation of at least one of the positioning arm and the end effector ([0073] tracking and/or immobilization ensure that the registration (e.g., spatial orientation) is maintained Immobilization typically fixes the patient or bone (e.g., spine) with respect to the robot.  Tracking system tracks the position of the patient or the bone (e.g., by tracking the movement of the marker or position of the marker relative to the robot)); and 5U.S. Patent Application No. 16/115,025; Filed: August 28, 2018Document: Response to October 28, 2020, Non-Final Office ActionAttorney Docket No. 480.UScause the positioning arm to move relative to a tracking frame of reference. ([0078] the surgical robot 102 may also change its position and automatically position itself based on trajectories calculated from the real time patient and robotic arm positions captured using the tracking detector 108.)
In Claim 12, Kostrzewski teaches wherein the end effector is configured to support at least one of an imaging system and a medical instrument. (Figure 2A element 210 surgical instrument and element 216 tool holder)
In Claim 13, Kostrzewski teaches further comprising a manual activation mechanism, wherein the controller is further configured to ([0097] Control interface 306 may consist of virtual switches (e.g., a graphical user interface with a touchscreen input), pushbuttons, rotary or toggle switches, a footswitch, or a another form of a tactile switch.) cause the positioning arm to move in response to at least one of the external force and the external torque when the activation mechanism is activated. ([0103] the enabling button must be selected with one or more other buttons to enable movement of the end effector. selection of the enabling button causes the robotic arm to enter the positioning mode in which the user is able to position the tool appropriately and allows the operator to freely move the robotic arm)
In Claim 14, Kostrzewski teaches wherein the activation mechanism is coupled with the end effector. (Figure 3 element 322 switches, Figure 20D element 2074 end effector and element 2072 manipulator)
In Claim 15, Kostrzewski teaches A method of controlling a multi-joint positioning arm by way of an automated positioning system, the method comprising:  providing the automated positioning system, providing the automated positioning system comprising: (Abstract: systems, apparatus, and methods for precise placement and guidance of tools during a surgical procedure [0013] automatic or semi-automatic re-registration of position of the end-effector) providing a multi-joint positioning arm having a distal end (Figure 12), the multi-joint positioning arm comprising a plurality segments and a plurality of joints([0074] the surgical robot 102 includes a robotic arm comprising joints) ; determine a drive velocity for moving each end effector of the plurality of end effectors, based on at least one of the external force and the external torque, according to a selected available control mode of a plurality of available control modes([0026] the end-effector is configured to move at a predetermined measured pace upon application and detection of user force applied to the end-effector in excess of the predetermined minimum force and the predetermined measured pace is an initially very slow velocity, gradually increasing in a controlled manner to a greater velocity. [0087] robot controller controls the actuator 318. [0106] the actuator 318 moves the end effector 314 at a constant velocity. As described above, the surgical tool position may be moved along the trajectory and the configuration of the robotic arm may be changed without changing the trajectory of the surgical tool (e.g. using axis rotation mode and axis insertion mode)) ; determining a drive velocity for moving each end effector of the plurality of end effectors, based on at least one of the external force and the external torque, according to a selected available control mode of a plurality of available control modes([0026] the end-effector is configured to move at a predetermined measured pace upon application and detection of user force applied to the end-effector in excess of the predetermined minimum force and the predetermined measured pace is an initially very slow velocity, gradually increasing in a controlled manner to a greater velocity. [0087] robot controller controls the actuator 318. [0106] the actuator 318 moves the end effector 314 at a constant velocity. As described above, the surgical tool position may be moved along the trajectory and the configuration of the robotic arm may be changed without changing the trajectory of the surgical tool (e.g. using axis rotation mode and axis insertion mode)); 
Kostrzewski fails to teach, but Malackowski teaches each end effector of the plurality of end effectors comprising a handle(Fig. 1 element 22 end effector element 36 gripping portion Fig. 2 element 122 end effector element 136 gripping portion Fig. 3 element 242 end effector element 236 gripping portion), and each end effector coupled with the distal end of the positioning arm(Fig. 1-3 element 14 robot arm elements 22, 122, and 242 end effector); providing a plurality of force-moment sensors (FMSs) coupled with the plurality of end effectors(Fig. 1-3 element 142, 142, and 242 force/torque sensor elements 22, 122, and 242 end effector); and providing a controller in communication with the positioning arm and the plurality of FMSs, the controller configured to: determine, using signals from each FMs of the plurality of FMSs, at least one of an external force and an external torque applied to each end effector of the plurality of end effectors([0003] a controller regulates movement of the arm to position the tool with a high degree of accuracy at the surgical site. [0004] the force/torque sensor monitors forces and torques that are applied to the tool. Signals output by the force/torque sensor are received by the controller.) ; by way of the controller, determining, using signals from each FMS of the plurality of FMSs, the plurality of FMSs coupled with the positioning arm, at least one of an external force and an external torque applied to each end effector of the plurality of end effectors coupled with the distal end of the positioning arm ([0003] a controller regulates movement of the arm to position the tool with a high degree of accuracy at the surgical site. [0004] the force/torque sensor monitors forces and torques that are applied to the tool. Signals output by the force/torque sensor are received by the controller.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Kostrzewski with the teachings of Malackowski because it facilitates having end effectors at the end of robotic arm coupled with handles and force/torque sensors.
Kostrzewski fails to teach, but Hourtash teaches each joint of the plurality of joints independently movable(Col 16 Lines 16-20 FIGS. 7A-12C, which illustrate examples of such joints, which may each be used independent of one another or used in combination, in any of the exemplary manipulator arms described herein.); calculate at least one joint movement of the positioning arm for moving each end effector of the plurality of end effectors according to the drive velocity, whereby at least one calculated joint movement is provided(Col 6 Lines 31-36 The system further includes a processor having a controller coupling the input to the manipulator arm and configured to calculate a movement of the plurality of joints in response to a user input command by calculating weighted joint velocities that effect the desired end effector movement.); and cause the positioning arm to move according to the at least one calculated joint movement, wherein each joint of the plurality of joints is independently moved to effect an overall movement of the positioning arm(Col 3 Lines 31-39 A robotic surgical system in accordance with the present invention typically includes a manipulator arm supporting a robotic surgical instrument and a processor to calculate coordinated joint movements for manipulating an end effector of the instrument. The joints of the robotic manipulators supporting the end effectors allow the manipulator to move throughout a range of different configurations for a given end effector position and/or a given pivot point location. Col 16 Lines 16-20 FIGS. 7A-12C, which illustrate examples of such joints, which may each be used independent of one another or used in combination, in any of the exemplary manipulator arms described herein.) calculating at least one joint movement of the positioning arm for moving each end effector of the plurality of end effectors according to the drive velocity, thereby providing at least one calculated joint movement (Col 6 Lines 31-36 The system further includes a processor having a controller coupling the input to the manipulator arm and configured to calculate a movement of the plurality of joints in response to a user input command by calculating weighted joint velocities that effect the desired end effector movement.); and causing the positioning arm to move according to the at least one calculated joint movement, wherein each joint of the plurality of joints is independently moved to effect an overall movement of the positioning arm; (Col 3 Lines 31-39 A robotic surgical system in accordance with the present invention typically includes a manipulator arm supporting a robotic surgical instrument and a processor to calculate coordinated joint movements for manipulating an end effector of the instrument. The joints of the robotic manipulators supporting the end effectors allow the manipulator to move throughout a range of different configurations for a given end effector position and/or a given pivot point location. Col 16 Lines 16-20 FIGS. 7A-12C, which illustrate examples of such joints, which may each be used independent of one another or used in combination, in any of the exemplary manipulator arms described herein.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Kostrzewski with the teachings of Hourtash because it facilitates having a controller coupled to the arm calculate movement of the independently moveable joints by calculating the joint velocities that effect the end effectors movement.
Kostrzewski fails to teach, but Pandya teaches providing a plurality of end effectors configured to couple with a plurality of distinct imaging systems to enable switching among a plurality of distinct imaging modes(Col 2 Lines 14-17 The system may include a first robot having a surgical tool mounted as an end effector and a second robot having a camera mounted as an end effector. Fig. 20 control modes for the camera)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Kostrzewski with the teachings of Pandya because it facilitates having one end effector having a camera with control modes.
In Claim 20, Kostrzewski teaches further comprising implementing a safety feature by: determining whether at least one of a force and a torque incident at the end effector at least one of meets and exceeds a predefined threshold ([0109] In some implementations, the tool navigation control 334 communicates with a sensor that detects forces (i.e., forces and/or torques) applied to the manipulator 320 and the tool navigation control 334 determines whether the force exceeds a predetermined minimum force.); determining whether the drive velocity should be zero, based on whether at least one the force and the torque incident at the end effector at least one of meets and exceeds the predefined threshold; and causing the positioning arm to stop all joint movements. ([0109] In some implementations, the predetermined minimum force may be zero. [0091] supervisory interlock system 356 is a processor that controls the firmware of surgical robot 304 to cause all hardware components of surgical robot 304 to stop moving and lock into their current position. Supervisory interlock system 356 may receive an indication that an anomaly in the surgical process has occurred from anomaly detection module 336.)
In Claim 21, Kostrzewski teaches further comprising: receiving tracking information representing a tracked position and a tracked orientation of at least one of the positioning arm and the end effector ([0073] tracking and/or immobilization ensure that the registration (e.g., spatial orientation) is maintained Immobilization typically fixes the patient or bone (e.g., spine) with respect to the robot.  Tracking system tracks the position of the patient or the bone (e.g., by tracking the movement of the marker or position of the marker relative to the robot); and causing the positioning arm to move relative to a tracking frame of reference. ([0078] the surgical robot 102 may also change its position and automatically position itself based on trajectories calculated from the real time patient and robotic arm positions captured using the tracking detector 108.)
In Claim 22, Kostrzewski teaches further comprising causing the positioning arm to move in response to at least one of the external force and the external torque when a manual activation mechanism is activated. ([0103] the enabling button must be selected with one or more other buttons to enable movement of the end effector. selection of the enabling button causes the robotic arm to enter the positioning mode in which the user is able to position the tool appropriately and allows the operator to freely move the robotic arm)
In Claim 23, Kostrzewski teaches A medical navigation system comprising: a positioning system, the positioning system comprising: (Abstract: systems, apparatus, and methods for precise placement and guidance of tools during a surgical procedure) a multi-joint positioning arm having a distal end (Figure 12), the multi-joint positioning arm comprising a plurality segments and a plurality of joints([0074] the surgical robot 102 includes a robotic arm comprising joints), determine a drive velocity for moving each end effector of the plurality of end effectors, based on at least one of the external force and the external torque, according to a selected available control mode of a plurality of available control modes ([0026] the end-effector is configured to move at a predetermined measured pace upon application and detection of user force applied to the end-effector in excess of the predetermined minimum force and the predetermined measured pace is an initially very slow velocity, gradually increasing in a controlled manner to a greater velocity. [0087] robot controller controls the actuator 318. [0106] the actuator 318 moves the end effector 314 at a constant velocity. As described above, the surgical tool position may be moved along the trajectory and the configuration of the robotic arm may be changed without changing the trajectory of the surgical tool (e.g. using axis rotation mode and axis insertion mode)); a plurality of tracking markers coupled with at least one of the positioning arm, each 25end effector of the plurality of end effectors of the positioning system, the camera, the scope, and the medical instrument ([0107] Tracking module 330 may identify the markers from images received from tracking detector 352 and identify that these markers are attached to the patient and to the surgical tool and accordingly, track the patient position and surgical tool position.); and a tracking system for tracking the plurality of tracking markers, wherein the controller of the positioning system is further configured to: receive tracking information from the navigation system; ([0107] The computing system 302 receives images of the patient, surgical tool position, and end effector positions from tracking detector 352.) and 30cause the positioning arm to move relative to a tracking frame of reference. ([0078] the surgical robot 102 may also change its position and automatically position itself based on trajectories calculated from the real time patient and robotic arm positions captured using the tracking detector 108)
Kostrzewski fails to teach, but Malackowski teaches each end effector of the plurality of end effectors comprising a handle (Fig. 1 element 22 end effector element 36 gripping portion Fig. 2 element 122 end effector element 136 gripping portion Fig. 3 element 242 end effector element 236 gripping portion), and each end effector coupled with the distal end of the positioning arm (Fig. 1-3 element 14 robot arm elements 22, 122, and 242 end effector); a plurality of force-moment sensors (FMSs) coupled with the plurality of end effectors (Fig. 1-3 element 142, 142, and 242 force/torque sensor elements 22, 122, and 242 end effector); and a controller in communication with the positioning arm and the plurality of FMSs, the controller configured to: determine, using signals from each FMs of the plurality of FMSs, at least one of an external force and an external torque applied to each end effector of the plurality of end effectors ([0003] a controller regulates movement of the arm to position the tool with a high degree of accuracy at the surgical site. [0004] the force/torque sensor monitors forces and torques that are applied to the tool. Signals output by the force/torque sensor are received by the controller.); 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Kostrzewski with the teachings of Malackowski because it facilitates having end effectors at the end of robotic arm coupled with handles and force/torque sensors.
Kostrzewski fails to teach, but Hourtash teaches each joint of the plurality of joints independently movable(Col 16 Lines 16-20 FIGS. 7A-12C, which illustrate examples of such joints, which may each be used independent of one another or used in combination, in any of the exemplary manipulator arms described herein.); calculate at least one joint movement of the positioning arm for moving each end effector of the plurality of end effectors according to the drive velocity, whereby at least one calculated joint movement is provided (Col 22 Lines 40-42 The system drives the joints according to the weighted joint velocities to effect the desired end effector movement and provide the desired movement of a first set of joints.); and cause the positioning arm to move according to the at least one calculated joint movement, wherein 20each joint of the plurality of joints is independently moved to effect an overall movement of the positioning arm; (Col 3 Lines 31-39 A robotic surgical system in accordance with the present invention typically includes a manipulator arm supporting a robotic surgical instrument and a processor to calculate coordinated joint movements for manipulating an end effector of the instrument. The joints of the robotic manipulators supporting the end effectors allow the manipulator to move throughout a range of different configurations for a given end effector position and/or a given pivot point location. Col 16 Lines 16-20 FIGS. 7A-12C, which illustrate examples of such joints, which may each be used independent of one another or used in combination, in any of the exemplary manipulator arms described herein.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Kostrzewski with the teachings of Hourtash because it facilitates having a controller coupled to the arm calculate movement of the independently moveable joints by calculating the joint velocities that effect the end effectors movement.
Kostrzewski fails to teach, but Pandya teaches a plurality of end effectors configured to couple with a plurality of distinct imaging systems to enable switching among a plurality of distinct imaging modes(Col 2 Lines 14-17 The system may include a first robot having a surgical tool mounted as an end effector and a second robot having a camera mounted as an end effector. Fig. 20 control modes for the camera), at least one of: an imaging system and a medical instrument supported by each end effector of the plurality of end effectors (Col 2 Lines 14-17 The system may include a first robot having a surgical tool mounted as an end effector and a second robot having a camera mounted as an end effector.); 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Kostrzewski with the teachings of Pandya because it facilitates having one end effector having a camera with control modes and a surgical tool mounted on a second end effector.
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski (US 20150100066 A1) in view of Malackowski (US 20160202134 A1) in further view of Hourtash (US 9468501 B2) in further view of Pandya (US 9439556 B2) in further view of He (US 20150342695 A1).
In Claim 2, Kostrzewski fails to teach, but He teaches wherein the controller is further configured to determine the drive velocity by applying a transformation to at least one of the external force and the external torque, and wherein the controller is further configured to transform at least one of the external force and the external torque from an FMS frame of reference to an end effector frame of reference. ([0121] Incorporating dual force sensing capability into the robot control requires an accurate coordinate transformation from the local tool frame to the robot tool holder frame. It is reasonable to assume the tool and the tool holder are coaxial.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Kostrzewski with the teachings of He because it facilitates having a transformation from the local tool frame to the robot tool holder frame.
In Claim 16, Kostrzewski fails to teach, but He teaches wherein determining the drive velocity comprises applying a transformation to at least one of the external force and the external torque, and wherein applying the transformation comprises transforming at least one of the external force and the external torque from an FMS frame of reference to an end effector frame of reference. ([0121] Incorporating dual force sensing capability into the robot control requires an accurate coordinate transformation from the local tool frame to the robot tool holder frame. It is reasonable to assume the tool and the tool holder are coaxial.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Kostrzewski with the teachings of He because it facilitates having a transformation from the local tool frame to the robot tool holder frame.
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski (US 20150100066 A1) in view of Malackowski (US 20160202134 A1) in further view of Hourtash (US 9468501 B2) in further view of Pandya (US 9439556 B2) in further view of Greenburg (WO 2014152418 A1).
In Claim 3, Kostrzewski fails to teach, but Greenburg teaches wherein the controller is further configured to determine at least one of the external force and the external torque by respectively subtracting an internal and an internal torque from a force and a torque detected by each FMS of the plurality of FMSs. (Fig. 6 element 134 force/torque sensor [076] at least one force sensor 134 [084] the system 130 can compensate for all three types of external forces: gravity, dynamic forces, and friction. [082] the processor 148 can use structural and positional information about the controller 132 to calculate the effect of inertia and other dynamic forces on the controller 132 during use and effectively “subtract" or otherwise "cancel out" that amount of force from the force detected by the sensor 134)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Kostrzewski with the teachings of Greenburg because it facilitates having the forces on the controller subtract the amount of force detected by the sensor.
In Claim 17, Kostrzewski fails to teach, but Greenburg teaches wherein determining at least one of the external force and the external torque comprises respectively subtracting an internal forces and an internal torque from a force and a torque detected by each FMS of the plurality of FMSs. (Fig. 6 element 134 force/torque sensor [076] at least one force sensor 134 [084] the system 130 can compensate for all three types of external forces: gravity, dynamic forces, and friction. [082] the processor 148 can use structural and positional information about the controller 132 to calculate the effect of inertia and other dynamic forces on the controller 132 during use and effectively “subtract" or otherwise "cancel out" that amount of force from the force detected by the sensor 134)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Kostrzewski with the teachings of Greenburg because it facilitates having the forces on the controller subtract the amount of force detected by the sensor.
Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski (US 20150100066 A1) in view of Malackowski (US 20160202134 A1) in further view of Hourtash (US 9468501 B2) in further view of Pandya (US 9439556 B2) in further view of Riedel (US 20150127151 A1).
In Claim 5, Kostrzewski teaches wherein the plurality of available control modes comprises at least one of: a translation mode, wherein the drive velocity is determined based on only the external force ([0104] Selection of the translation mode allows the end effector to be purely translated (e.g. along a plane)); a roll mode, wherein the drive velocity is determined based on only the external torque ([0104] Selection of the rotation mode locks movement of the end effector except rotations); a stand-off mode, wherein the drive velocity is determined based on only the external force along a defined axis ([0104] In axis position mode, an operator may move the end effector without changing an axis); 4U.S. Patent Application No. 16/115,025; Filed: August 28, 2018Document: Response to October 28, 2020, Non-Final Office ActionAttorney Docket No. 480.USan orbit mode, wherein the drive velocity is determined based on only the external force on a plane tangent to a defined surface and the external torque about a defined axis ;([0104] In axis rotation mode an operator may rotate the end effector around a specific axis or point); and a free mode, wherein the drive velocity is determined based on all external forces and all external torques. ([0103] selection of the enabling button causes the robotic arm to enter the positioning mode in which the user is able to position the tool appropriately and allows the operator to freely move the robotic arm.) 
Kostrzewski fails to teach, but Riedel teaches a memory mode, wherein the drive velocity is determined to move the end effector to a saved position and a saved orientation ([0019] In such a desired pose of the tool reference point in space, the coordinates of this point in space that are represented, for example, by three position values (X, Y, Z) and three orientation values (A, B, C) are saved as the position values in a robot program of the robot control unit. As a result, the sequences of motion can be programmed by means of a succession of numerous stored poses of the tool reference point. Then it is possible to move in succession to the stored poses of the tool reference point, for example, in a point to point motion mode (PTP) by means of the robot control unit.); 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Kostrzewski with the teachings of Riedel because it facilitates having saved position values and move to the stored poses.
In Claim 19, Kostrzewski teaches wherein determining the drive velocity comprises determining the drive velocity for moving the end effector, based on at least one of the external force and the external torque, according to the selected available control mode of the plurality of available control modes-comprising at least one of: ([0026] the end-effector is configured to move at a predetermined measured pace upon application and detection of user force applied to the end-effector in excess of the predetermined minimum force and the predetermined measured pace is an initially very slow velocity, gradually increasing in a controlled manner to a greater velocity. [0087] robot controller controls the actuator 318. [0106] the actuator 318 moves the end effector 314 at a constant velocity. As described above, the surgical tool position may be moved along the trajectory and the configuration of the robotic arm may be changed without changing the trajectory of the surgical tool (e.g. using axis rotation mode and axis insertion mode)). isa translation mode, wherein the drive velocity is determined based on only the external force ([0104] Selection of the translation mode allows the end effector to be purely translated (e.g. along a plane); a roll mode, wherein the drive velocity is determined based on only the external torque ([0104] Selection of the rotation mode locks movement of the end effector except rotations); a stand-off mode, wherein the drive velocity is determined based on only the external force along a defined axis ([0104] In axis position mode, an operator may move the end effector without changing an axis); an orbit mode, wherein the drive velocity is determined based on only the external force on a plane 20tangent to a defined surface and the external torque about a defined axis; ([0104] In axis rotation mode an operator may rotate the end effector around a specific axis or point) and a free mode, wherein the drive velocity is determined based on all external forces and all external torques. ([0103] selection of the enabling button causes the robotic arm to enter the positioning mode in which the user is able to position the tool appropriately and allows the operator to freely move the robotic arm.)
Kostrzewski fails to teach, but Riedel teaches a memory mode, wherein the drive velocity is determined to move the end effector to a saved position and a saved orientation ( [0019] In such a desired pose of the tool reference point in space, the coordinates of this point in space that are represented, for example, by three position values (X, Y, Z) and three orientation values (A, B, C) are saved as the position values in a robot program of the robot control unit. As a result, the sequences of motion can be programmed by means of a succession of numerous stored poses of the tool reference point. Then it is possible to move in succession to the stored poses of the tool reference point, for example, in a point to point motion mode (PTP) by means of the robot control unit.); 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Kostrzewski with the teachings of Riedel because it facilitates having saved position values and move to the stored poses.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642.  The examiner can normally be reached on 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        


/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664